DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending examination in this Office action.
Claims 1, 7 and 15 are independent.
This Office action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 7, and 15 include limitations related to receiving data (obtain input print 
data comprising:  object model data representing at least one object to be printed; and object property data identifying a region of the at least one object and associating the region with a selected physical property), analyzing the input data (determine a transformation parameter based at least on the object property data and the object model data), and output corresponding data (generate output print data representing the at least one object to be printed by performing a geometric transformation on a part of the object model data representing the identified region using the transformation parameter).  All of these limitations, under their broadest reasonable 
This judicial exception is not integrated into a practical application.  The claims are directed to a system, method and non-transitory medium for an additive manufacturing system.  However, the printing application merely a restriction to a field of use and is not sufficient to integrate the judicial exception into a practical application.  See MPEP 2106.05(h).  Second, the claims include a processor (claim 1) or a controller (claim 15).  The processor or controller is recited at a high-level of generality and is used to perform generic computer functions such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor r controller to perform generic computer functions amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Furthermore, the restriction of the claims to additive manufacturing is merely a restriction to a field of use and is not sufficient to integrate the judicial exception into a practical application.  See MPEP 2106.05(h).  Claim 1 additionally includes a limitation to generate the output print data representing the at least one object to be printed by performing a plurality of geometric transformations on respective parts of the object model data representing the plurality of identified regions using the plurality of transformation parameters.  This additional limitation is not significantly more than the abstract idea because it amounts to merely transmitting data.  The transmission of data after the analysis step is well-understood, routine or conventional activity receiving or transmitting data is well-understood routine conventional activity).  Consequently, claims 1, 7 and 15 are not patent eligible.
Claims 2-6 merely define the types of data that are used for object property data, input image data and output print data.  Merely defining the type of data is not sufficient to integrate the judicial exception into a practical application because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Furthermore, merely defining the type of data is not sufficient to amount to significantly more than the abstract idea because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).
Consequently, the claims are not patent eligible.
Claim 8 further recites the transformation parameter is a scaling factor.  Merely defining the type of data is not sufficient to integrate the judicial exception into a practical application because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Furthermore, merely defining the type of data is not sufficient to amount to significantly more than the abstract idea because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Consequently, the claims are not patent eligible.
Claims 9-11 further recite the selected physical property is a non-geometric physical property, mechanical property, or a decorative physical property.  Merely defining the type of data is not sufficient to integrate the judicial exception into a practical application because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Furthermore, merely defining the type of data is not sufficient to amount to significantly more than the abstract idea because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Consequently, the claims are not patent eligible.
Claims 12-14 further define the geometric transformation property.   Merely defining the type of data is not sufficient to integrate the judicial exception into a practical application because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Furthermore, merely defining the type of data is not sufficient to amount to significantly more than the abstract idea because it amounts to insignificant extra-solution activity (See MPEP 2106.05(g);  selecting a particular data source or type of data to be manipulated is insignificant extra-solution activity).  Consequently, the claims are not patent eligible.
Consequently, claims 1-15 are directed to non-statutory subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7. 9-13, 15  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bheda, et al. (US Patent Publication 2018/0147783 A1).
Regarding claim 1, Bheda teaches a non-transitory computer-readable storage medium [0048] storing instructions that, when executed by a processor, cause the processor [0025] to:
 receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object] comprising:
object model data representing at least one object to be printed [0008;  receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object] [0027; The user may input the 3D object file 302 specifying one or more user specified properties 304 for the construction of 3D object. The user specified set of properties 304may include and are not limited to object material properties, object geometrical requirements, and the like]; and
object property data identifying a region of the at least one object and associating the region with a selected physical property [0025, 0029, 0031; the property analysis module 206 may implement a property analyzing technique, such as a finite element analysis, for optimizing the printing parameters] [0044 To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle];
determine a transformation parameter based at least on the object property data and the object model data [0032,0033; geometrical tolerance and material properties are adjusted based on build temperatures] [0011] [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters];
[0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters] [0049, 0050]; and
instruct a print engine to generate the at least one object based on the output print data [0026; printing apparatus includes a print head or extruder that implements print instructions] [0030;  The slicing engine 204 discretizes the 3D file 302, and generates a set of print instructions, such as toolpath instructions 308, based on the discretized segments of the 3D file 302] [0051].
Regarding claim 2, Bheda teaches the non-transitory computer-readable storage medium of claim 1, wherein generating output print data representing the at least one object to be printed comprises performing a further geometric transformation on a further part of object model data not representing the identified region, the further geometric transformation being different to the geometric transformation [0027, 0031, 0035] [claim 28; repeating (b)-(d) until a mismatch between an additional object model corresponding to said 3D object and said at least one property requirement of said 3D object is not identified] [0039; Using this analysis, parts or areas of the filament object model 310 that do not meet the user specified properties 304 are identified. These areas are referred to as weak areas].
Regarding claim 3, Bheda teaches the non-transitory computer-readable storage medium of claim 1, wherein the object property data associates the identified region with more than one selected physical property [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [Claim 35; object model corresponding to said 3D object and said at least one property requirement of said 3D object model comprise geometrical properties defining shape and configuration of said 3D object and material properties].
Regarding claim 4, Bheda teaches the non-transitory computer-readable storage medium of claim 1, wherein the input image data comprises print job data, the print job data at least identifying a position at which the at least one object is to be generated by the print engine and determining the transformation parameter is based at least on the object property data, the object model data, and the print job data [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [Claim 36;said object model comprises finite element blocks corresponding to individual material for deposition from said 3D printer].
Regarding claim 5, Bheda teaches the non-transitory computer-readable medium of claim 4, wherein the print job data identifies at least one characteristic of the print engine [0008] [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket 400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [Claim 36;said object model comprises finite element blocks corresponding to individual material for deposition from said 3D printer].
Regarding claim 6, Bheda teaches the non-transitory computer-readable storage medium of claim 1, wherein the object property data identifies a plurality of regions of the at least one object and associates each of the plurality of regions with a selected physical property [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters] and the instructions stored on the non-transitory computer readable storage medium, when executed by the processor, cause the processor at least to:
determine a plurality of transformation parameters based at least on the object property data and the object model data [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters] [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket 400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle]; and
generate the output print data representing the at least one object to be printed by performing a plurality of geometric transformations on respective parts of the object model data representing the plurality of identified regions using the plurality of transformation parameters [0040, 0044] [0049-0051].
Regarding claim 7, Bheda teaches a method of processing input print data to generate output print data representing at least one object to be printed [0008; receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object], the method comprising:
obtaining input print data [0008; receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object] comprising:
object model data representing at least one object to be printed [abstract, 0008; receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object] [0027; The user may input the 3D object file 302 specifying one or more user specified properties 304 for the construction of 3D object. The user specified set of properties 304may include and are not limited to object material properties, object geometrical requirements, and the like]; and
object property data identifying a region of the at least one object and associating the region with a selected physical property  [0025, 0029, 0031; the property analysis module 206 may implement a property analyzing technique, such as a finite element analysis, for optimizing the printing parameters] [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [Claim 35; object model corresponding to said 3D object and said at least one property requirement of said 3D object model comprise geometrical properties defining shape and configuration of said 3D object and material properties];
determining a transformation parameter based at least on the object property data and the object model data [0032,0033; geometrical tolerance and material properties are adjusted based on build temperatures] [0011] [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters]; and
generating output print data representing the at least one object to be printed by performing a geometric transformation on a part of the object model data representing the identified region using the transformation parameter [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters] [0049, 0050].
Regarding claim 9, Bheda teaches the method of claim 7, wherein the selected physical property is a non-geometric physical property [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters] [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket 400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [0049].
Regarding claim 10, Bheda teaches the method of claim 7, wherein the selected physical property is a mechanical property [0045, 0046; In another case, the bracket may meet the user specified mechanical strength, but may weigh too much. If the weight exceeds the user specified requirement, extrudate properties including raster angle, infill percentage, and infill pattern would be optimized to reduce the amount of print material used to construct the filament object model while still maintaining the user specified mechanical strength . . . The property analysis module 206 may also optimize thermal conductivity, electrical conductivity, EMI/ESD shielding, and the like by analyzing the effects of changes in print material, layer thickness, infill percentage, infill pattern, raster angle, build orientation, extrudate width, layer height, shell number, infill overlap, grid spacing and the like. All material requirements specified by the user are analyzed together to ensure the final object model meets or exceeds each of the object and material requirements].
Regarding claim 11, Bheda teaches the method of claim 7, wherein the selected physical property is a decorative physical property [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [Claim 35; object model corresponding to said 3D object and said at least one property requirement of said 3D object model comprise geometrical properties defining shape and configuration of said 3D object and material properties].
Regarding claim 12, Bheda teaches the method of claim 7, wherein the geometric transformation comprises modifying a thickness of the identified region of the at least one object.
[0027; The user may input the 3D object file 302 specifying one or more user specified properties 304 for the construction of 3D object. The user specified set of properties 304may include and are not limited to object material properties, object geometrical requirements, and the like] [Claim 35; object model corresponding to said 3D object and said at least one property requirement of said 3D object model comprise geometrical properties defining shape and configuration of said 3D object and material properties].
method of claim 7, wherein the geometric transformation comprises modifying an orientation of at least a surface of the identified region of the at least one object [0044; To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle] [0045, 0046; In another case, the bracket may meet the user specified mechanical strength, but may weigh too much. If the weight exceeds the user specified requirement, extrudate properties including raster angle, infill percentage, and infill pattern would be optimized to reduce the amount of print material used to construct the filament object model while still maintaining the user specified mechanical strength . . . The property analysis module 206 may also optimize thermal conductivity, electrical conductivity, EMI/ESD shielding, and the like by analyzing the effects of changes in print material, layer thickness, infill percentage, infill pattern, raster angle, build orientation, extrudate width, layer height, shell number, infill overlap, grid spacing and the like. All material requirements specified by the user are analyzed together to ensure the final object model meets or exceeds each of the object and material requirements].

Regarding claim 15, Bheda teaches an additive manufacturing system comprising:
a print engine for printing at least one objects based on output print data [Abstract] [0008;  receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object];
a controller to process input print data and to control the print engine to print the at least one objects [0024], the controller comprising:
at least one processor; at least one storage medium storing computer program code that, when executed by the processor causes the processor to [0025]: 
 receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object] comprising:
object model data representing at least one object to be printed  [0008; receive data defining a 3D conformation of a three dimensional object, said data file defines at least one specified property requirement of the three dimensional object] [0027; The user may input the 3D object file 302 specifying one or more user specified properties 304 for the construction of 3D object. The user specified set of properties 304may include and are not limited to object material properties, object geometrical requirements, and the like]; and 
object property data identifying a region of the at least one object and associating the region with a selected physical property  [0025, 0029, 0031; the property analysis module 206 may implement a property analyzing technique, such as a finite element analysis, for optimizing the printing parameters] [0044 To illustrate a specific mechanical strength application of the property analysis module, a simple bracket400 is analyzed (as shown in FIG. 4). Based on the loading profile shown using arrows in the object below, the structurally weak area is the bracket joint highlighted by the dotted circle]; 
determine a transformation parameter based at least on the object property data and the object model data [0055] [0032, 0033; geometrical tolerance and material properties are adjusted based on build temperatures] [0011] [0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters]; and 
[0040; After identifying the weak areas, the property analysis module 206 provides a closed loop feedback control for optimizing the printing parameters, such as slicing parameters, material properties, support properties, printing speed, raft angle and the like, in order to avoid construction of weak areas in the 3D object or a weak object in whole. Therefore, in an embodiment, the proper analysis module 206 directs the slicing engine 204 to modify one or more slicing parameters] [0049, 0050].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bheda, et al. ( US Patent Publication 2018/0147783 A1) in view of Rolleston, et al. (US Patent Publication 2013/0077113 A1).
Regarding claim 8, Bheda teaches the method of claim 7, but may not explicitly teach wherein the transformation parameter is a scaling factor.
However, Rolleston teaches the transformation parameter is a scaling factor [0124, Table 1; Thickness of material Modifiers/Transformers SimpleModelTransformer - handles transformation of color. SizeTransformer - thickness can be obtained by scaling through the y axis, if the tape object is assumed to be a flat cuboid and scale factor can be restricted to a few fractions. LengthTransformer - generic length modifier] [0137; The transformer customizes the diameter by scaling up or down the coil's X and Z axes uniformly (assumed that an objects' length runs through the Y axis)].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bheda and Rolleston before the effective filing date.  Bheda teaches a 3d printing system that identifies structural or material area of interest (weaknesses, areas to be transformed, etc.) and optimizes printing parameters in view of the analyzed areas [004, 0044].  Bheda involves changing printing parameters (a transformation parameter).  Rolleston teaches another 3d printing system in which printing parameters are used to optimize an object to be printed.  Rolleston further teaches using a scaling factor to optimize printing parameters.  One of ordinary .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bheda, et al. (US Patent Publication 2018/0147783 A1) in view of Buller, et al. (US Patent Publication 2017/0239721 A1).
Regarding claim 14, Bheda teaches the method of claim 7, but may not explicitly teach wherein the geometric transformation comprises modifying an internal structure of the identified region of the at least one object.
However, Buller teaches wherein the geometric transformation comprises modifying an internal structure of the identified region of the at least one object [0050; The shape may be projected on the exposed surface. The method may further comprise controlling (e.g., altering) the function of one or more components (e.g., mechanism) of the printing using the deviation. The top surface of the 3D object can be buried (e.g., at least in part) in the material bed. Detecting may comprise optically detecting. The deviation in the shape may comprise intensity deviation. The deviation in the (e.g., projected and subsequently detected) shape may comprise frequency deviation. The deviation in the shape may comprise deviation in a fundamental length scale (FLS) of the shape. The deviation may be in the type of shape (e.g., the expected shape may be a rectangle and the detected shape may be an oval). The shape may be an area that is projected on the exposed surface of the material bed. The FLS may comprise a cross section, shape, or area. The FLS may comprise a length, or width. The shape projected on the exposed surface of the material bed may comprise a region having a first intensity that is detectably different from an area that does not occupy the projected shape, having a second intensity (e.g., that has (e.g., substantially) no detectable radiation of the scanning energy beam). The first intensity can be higher than the second intensity, which higher is detectable. Detectable may comprise optically detectable. The deviation may comprise deviation in the shape type (e.g., deviation in shape from an expected rectangular shape). The deviation may comprise deviation in the first intensity or second intensity. The deviation can be used in detecting a position of the 3D object (e.g., in the material bed. For example, with respect to the exposed surface of the material bed)] [0056; The method may further comprise controlling (e.g., altering) the function of one or more components (e.g., mechanism) of the printing using the deviation. The top surface of the 3D object can be buried (e.g., at least in part) in the material bed. Detecting may comprise optically detecting. The deviation in the oscillation pattern may comprise intensity deviation. The deviation in the oscillation pattern may comprise frequency deviation. The deviation in the oscillation pattern may comprise deviation in a fundamental length scale (FLS) of a repeating area within the oscillating pattern . . . The deviation may comprise deviation in the first shape or second shape. The deviation may comprise deviation in the first intensity or second intensity. The deviation can be used in detecting a position of the 3D object (e.g., in the material bed. E.g., with respect to the exposed surface of the material bed). The position may comprise a vertical or horizontal position. The deviation can be used in detecting a deformation in the 3D object. The deviation can be used in detecting a deformation in the top surface of the 3D object. The deviation can be used in detecting a deformation in the top surface of the 3D object. The method may further comprise detecting a deviation in the first intensity or in the second intensity.]
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bheda and Buller before the effective filing date.  Bheda teaches a 3d printing system that identifies structural or material area of interest (weaknesses, areas to be transformed, etc.) and .
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reese, et al. (US Patent Publication 2020/0016883 A1), teaches real time monitoring and identifying defects occurring in a three dimensional object build via an additive manufacturing process.  Reese further teaches generating a build report that displays, in 3D space, the structural geometry and inherent properties of a final build object along with the features of corrected and uncorrected defects [Abstract]. 

Bheda, et al. (US Patent Publication 2016/0236416 A1), teaches a property analysis module that predicts and analyses properties of a filament object model, representing a constructed 3D object to meet user specified property [0030-0040].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        14 March 2022